Title: To Thomas Jefferson from Francis Eppes, 16 September 1784
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington September. 16. 1784.

Yours by Bob came safe to hand sometime in July last. We are much oblig’d to you for the good things you directed Mr. Jameson  to send us from New York. He wrote me a very polite letter and promis’d they should be sent by the first safe opportunity to Richmond from which place I expect to get them soon.—I wish it was in my power to inform you that your children were well. They as well as our own are laid up with the hooping cough. Your little Lucy our youngest and Bolling are I think very ill. Polly has it badly but she sleeps well and eats hartily, tho she is not fallen off in the least. Doctr. Currie is here attending on your children and ours. He promises to write you very particularly by this opportunity. I must therefore refer you to his letter as he will be able to give you a much better account of their situation than I can. I have seen Mr. Lewis since you left America. He gives me a very bad account of crops at Monticell as well as Bedford. I have been to Elk hill and am certain when the taxes are paid and Kerrs part is taken out there will be but little left at that place. I cant concieve from the accounts that Mr. Lewis gives of your crops above that more than forty thousand weight can be made on the whole Estate. Your creditors are very pressing for their respective balances. Smith has already brought suits in the General court for the debts due him and we have every reason to expect that the other creditors will follow his example. Under those circumstances I fear it will be impossible to keep the Estate together. Mr. Lewis as well as myself will be glad to receive your instructions in case it shou’d be necessary what particular part of your property you wou’d wish us to dispose of. Have [you] herd from Jones of Bristol? His Agent Hanson has waited on me with yours and the Estates letters. Our accounts of sails are sca[n]dilous. If you can with convenience I shall be glad you wou’d make some inquiry into this matter for if its settled agreeable to their present demands I shall think the Peace rather a curse than a blessing. I am with our best affections to your self & Patsy Dr Sir Your Friend,

Frans. Eppes

